        Case 4:17-cr-00568 Document 249 Filed on 06/19/20 in TXSD Page 1 of 7
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       June 19, 2020
                              IN THE UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

UNITED STATES OF AMERICA                                      §
                                                              §
v.                                                            §   CASE NO. 4:17-CR-568
                                                              §
GUILLERMO GALLEGOS                                            §
                                                              §

                                              MEMORANDUM AND ORDER
            This criminal case is before the Court on Defendant Guillermo Gallegos’s
Motion for a Reduction in Sentence [Doc. # 246] (“Motion”) filed pursuant to 18
U.S.C. § 3582(c)(1)(A). The United States filed its Response [Doc. # 248] opposing
Defendant’s request for early release from custody. Defendant has not filed a reply,
and the time for him to do so has elapsed. 1
I.          BACKGROUND
            On September 11, 2019, Defendant pled guilty to one count of aiding and
abetting the possession with intent to distribute methamphetamine. Defendant was
sentenced to 36 months in prison followed by 36 months of supervised release. He
surrendered to the custody of Bureau of Prisons (“BOP”) on January 9, 2020.
Defendant is scheduled to be released on July 17, 2022.
            On April 20, 2020, Defendant filed a petition for compassionate release with
the warden of the prison where he is housed. The warden received Defendant’s
request on May 9, 2020. On May 19, 2020, Defendant filed his Motion with the
Court seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A), also known
as the “First Step Act.”


1
            See May 20, 2020 Order [Doc. # 247].

P:\ORDERS\1-CRIMIN\2017\568.ReduceSentence.docx 200619.1027
        Case 4:17-cr-00568 Document 249 Filed on 06/19/20 in TXSD Page 2 of 7




II.         DISCUSSION
            Section 3582(c) of the First Step Act allows a district court to modify a term
of imprisonment where “extraordinary and compelling reasons warrant such a
reduction.”               18 U.S.C. § 3582(c)(1)(A)(i).           Defendant requests that the Court
resentence him to a sentence of time served, supervised release, or home
confinement. Defendant has contracted COVID-19 and argues that this is an
extraordinary and compelling reason for relief because he suffers from asthma,
making him especially susceptible to COVID-19. In response, the United States
argues that Defendant has failed to exhaust his administrative remedies as required
by the First Step Act, Defendant has failed to demonstrate that “extraordinary and
compelling reasons” support a sentence reduction, and that the Court lacks statutory
authority to grant Defendant’s alternative request that he serve the remainder of his
sentence in home confinement. The Court turns first to the exhaustion requirement.
            A.          Exhaustion
            The First Step Act contains an exhaustion requirement that the defendant
present the request first to the warden of the facility where the defendant is
incarcerated. Specifically, the statute allows the Court to reduce a defendant’s
sentence upon motion of the defendant only “after the defendant has fully exhausted
all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility, whichever is earlier.”                        18 U.S.C.
§ 3582(c)(1)(A). This statutory exhaustion requirement contains no exceptions.
            Here, Defendant did not exhaust his administrative remedies before filing his
Motion. The warden of Defendant’s facility received his request on May 10, 2020,
and Defendant filed his Motion ten days later, on May 20. Because more than 30
days now have passed since the warden’s receipt of Defendant’s request, the Court
finds Defendant has exhausted his administrative remedies.
                                                              2
P:\ORDERS\1-CRIMIN\2017\568.ReduceSentence.docx 200619.1027
        Case 4:17-cr-00568 Document 249 Filed on 06/19/20 in TXSD Page 3 of 7




            B.          Merits
            Defendant’s Motion must be denied on the merits. For reasons explained
below, Defendant has not shown “extraordinary and compelling reasons” why his
sentence should be reduced.
            The United States Sentencing Commission has issued a policy statement
addressing reduction of sentences under § 3582(c)(1)(A). 2 See USSG § 1B1.13.
The policy statement provides that a court may reduce a term of imprisonment if the
court finds that (1) “extraordinary and compelling reasons warrant the reduction;”
(2) “the Defendant is not a danger to the safety of any other person or to the
community;” and (3) “the reduction is consistent with this policy statement.” USSG
§ 1B1.13. The policy statement includes a note that specifies the types of medical
conditions that qualify as “extraordinary and compelling reasons.” That standard is
met if the defendant is “suffering from a terminal illness” 3 or “suffering from a
serious physical or medical condition . . . that substantially diminishes the ability of
the Defendant to provide self-care within the environment of a correctional facility
and from which he or she is not expected to recover.” USSG § 1B1.13, cmt.
n.1(A)(i)-(ii).                The note recognizes that other grounds could also amount to




2
            Although the policy statement refers only to motions filed by the BOP, the Court
            presumes that its guidance also applies to motions filed by defendants. The policy
            statement was last amended on November 1, 2018. Until the enactment of the First
            Step Act on December 21, 2018, defendants were not entitled to file motions under
            § 3582(c). The Court sees no reason why motions filed by defendants should be
            subject to a different standard than those filed by the BOP.
3
            The policy statement lists “metastatic solid-tumor cancer, amyotrophic lateral
            sclerosis (ALS), end-stage organ disease, and advanced dementia” as examples of a
            terminal illnesses. USSG § 1B1.13, cmt. n.1(A)(i).


                                                              3
P:\ORDERS\1-CRIMIN\2017\568.ReduceSentence.docx 200619.1027
        Case 4:17-cr-00568 Document 249 Filed on 06/19/20 in TXSD Page 4 of 7




“extraordinary and compelling reasons” to reduce a defendant’s sentence. Id.,
cmt. n.1(D).
            Here, Defendant claims that he suffers from a chronic medical condition,
specifically, asthma. Defendant argues that this is a “serious physical or medical
condition” because it puts him at a higher risk of becoming seriously ill from
COVID-19. The United States acknowledges that a chronic medical condition that
elevates a defendant’s risk of becoming seriously ill from COVID-19 may be an
“extraordinary and compelling” reason to reduce their sentence, 4 but argues that
such circumstances are not present here because Defendant offers no evidence
showing he has asthma, and has already contracted COVID-19 and made a full
recovery.
            The government’s argument is persuasive.              While the CDC warns that
“[p]eople with moderate to severe asthma may be at higher risk of getting very sick
from COVID-19,” 5 Defendant’s medical records do not show he has been diagnosed
with or complained of asthma. Defendant did not complain of asthma or trouble
breathing at any of his medical examinations, including those during the time he was
exhibiting COVID-19 symptoms. 6


4
            See Government’s Response to Defendant’s Motion to Reduce Sentence [Doc.
            # 248] at 17-18.
5
            See Centers for Disease Control, At Risk for Severe Illness, available at
            https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-
            higher-risk.html (last visited June 15, 2020).
6
            See United States v. Echols, No. 3:15-CR-125-1, 2020 WL 2309255, at *3 (N.D.
            Miss. May 8, 2020) (denying motion for compassionate release where the only
            evidence of defendant’s claimed asthma was an unsworn statement from his
            brother); United States v. Shamilov, No. 19-cr-238 (SRN), 2020 WL 2029600, at *3
            (D. Minn. Apr. 28, 2020) (denying defendant’s motion for compassionate release
            where defendant “offer[ed] no current documentation of his ongoing issues with

                                                              4
P:\ORDERS\1-CRIMIN\2017\568.ReduceSentence.docx 200619.1027
        Case 4:17-cr-00568 Document 249 Filed on 06/19/20 in TXSD Page 5 of 7




            Even if Defendant were able to demonstrate that he suffers from asthma, it
would not be an extraordinary and compelling reason to reduce his sentence.
Defendant already has been infected with COVID-19 and recovered over a month
ago. 7 Having already contracted and fully recovered from COVID-19, the Court
cannot say that Defendant’s asthma “substantially diminishes [his] ability . . . to
provide self-care within the environment of a correctional facility . . . .” See USSG
§ 1B1.13. 8




            asthma.”); United States v. Rodriguez, No. 16-CR-167(LAP), 2020 WL 1866040,
            at *4 (S.D.N.Y. Apr. 14, 2020) (a defendant must do more than “note that he has
            asthma, he is in prison, and there is a COVID-19 outbreak” in order to show
            extraordinary and compelling circumstances).
7
            On May 15, 2020, medical personnel at Defendant’s prison determined that he met
            the CDC criteria for release from isolation: Defendant had been asymptomatic for
            at least 3 days and it had been at least 10 days since the onset of his COVID-19
            symptoms. See Defendant’s Medical Records [Doc. # 248-1] at 1-2.
8
            See, e.g., United States v. Gates, No. 3:17-CR-150-DPJ-FKB, 2020 WL 3159184,
            at *3 (S.D. Miss. June 12, 2020) (“While it is certainly tragic that Gates is among
            those federal inmates who have contracted COVID-19, the Court cannot say, on
            this record, that he is at higher risk or would otherwise be better off were he released
            from incarceration now.”); United States v. Gregory, No. 11-CR-745, 2020 WL
            3036001, at *2 (N.D. Ill. June 5, 2020) (“in light of Defendant’s recovery and the
            fact that he does not dispute that he is now asymptomatic and fever free, and does
            not point to any current health problems as a result of having contracted Covid-19,
            the Court finds extraordinary and compelling reasons do not exist to order a sentence
            reduction under § 3582(c)(1)A).”); United States v. Johnson, No. 12-cr-20056-JES-
            DGB, 2020 WL 2573239, at *4 (C.D. Ill. May 21, 2020); (denying defendant’s
            motion for compassionate release “[b]ecause Defendant Johnson appears to have
            already contracted COVID-19 and recovered without incident.”); United States v.
            Russo, No. 16-CR-441 (LJL), 2020 WL 1862294, at *8 (S.D.N.Y. Apr. 14, 2020)
            (finding COVID-19 outbreak at defendant’s prison was not an extraordinary and
            compelling reason to reduce defendant’s sentence where defendant had already
            contracted the virus).


                                                              5
P:\ORDERS\1-CRIMIN\2017\568.ReduceSentence.docx 200619.1027
        Case 4:17-cr-00568 Document 249 Filed on 06/19/20 in TXSD Page 6 of 7




            Defendant moves, in the alternative, for an order directing the BOP to place
him in home confinement. The BOP has the exclusive authority to determine where
prisoners are housed during their sentences. See 18 U.S.C. § 3621(B). Courts may
only order a prisoner be moved to home confinement as part of a sentence reduction.
If a court grants a sentence reduction, it may impose a term of supervised release
that does not exceed the unserved portion of the original sentence. 18 U.S.C.
§ 3582(c)(1)(A). In imposing a term of supervised release, the court may impose a
period of home confinement as a condition of supervised release, so long as that the
court finds that home confinement is a “substitute for imprisonment.” USSG
§ 5F1.2; see also 18 U.S.C. § 3583(d).                            Because Defendant has not shown
extraordinary and compelling reasons justifying a sentence reduction, the Court has
no authority to order the BOP to place him in home confinement. Defendant may
challenge the BOP’s decision to deny him home confinement through an
administrative action within the BOP. The proper vehicle thereafter to challenge the
BOP’s administrative decisions is an application for a writ of habeas corpus, which
must be filed in the same district where Defendant is incarcerated. See Pack v.
Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). 9
III.        CONCLUSION
            Defendant failed to exhaust his administrative remedies before filing his
Motion for a Reduction in Sentence but exhaustion now has been accomplished.
Defendant has failed to show extraordinary and compelling reasons why his custody
sentence should be reduced or modified. The Court lacks the authority to order
Defendant to serve the remainder of his sentence in home confinement absent a



9
            Defendant is currently incarcerated in Fort Worth, which is located in the Northern
            District of Texas. Any habeas corpus petition therefore must be filed in that district.

                                                              6
P:\ORDERS\1-CRIMIN\2017\568.ReduceSentence.docx 200619.1027
        Case 4:17-cr-00568 Document 249 Filed on 06/19/20 in TXSD Page 7 of 7




finding of extraordinary and compelling reasons to reduce his sentence. For the
foregoing reasons, it is
            ORDERED that Defendant’s Motion for a Reduction in Sentence
[Doc. # 246] is DENIED with prejudice.
                                          19th day of June, 2020.
            SIGNED at Houston, Texas this ____




                                                                       NAN Y F. ATLAS
                                                              SENIOR UNI   STATES DISTRICT JUDGE




                                                              7
P:\ORDERS\1-CRIMIN\2017\568.ReduceSentence.docx 200619.1027
